Claims 5-7, 19,  and 23-25 have been amended.
Allowable Subject Matter
Claims 1-3,5-8, and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a motor coupled to and operable to cause movement of the brush, a sensor to sense a voltage associated with motor current indicative of an amount of carpet load restricting the brush, a comparator to determine whether the voltage is less than a reference voltage, the reference voltage being less than a voltage value associated with motor current indicative of an excess carpet load, and a switch for controlling an amount of current provided to the motor and controlled in response to the determination, including the switch being controlled with a first pulse width- modulated (PWM) duty cycle when the voltage is less than the reference voltage and being controlled with a second PWM duty cycle when the voltage is greater than the reference voltage, the second PWM duty cycle being less than the first duty cycle; wherein the switch is controlled with the second PWM duty cycle until the voltage increases to the voltage value associated with motor current indicative of an excess carpet load or the voltage decreases to below the reference voltage”, “a motor coupled to and operable to cause movement of the brush, a sensor to sense a voltage associated with  motor current indicative of an amount of carpet load restricting the brush, a comparator to determine whether the voltage is less than a reference voltage, the reference voltage being less than a voltage value associated with motor current indicative of an excess carpet load, and a switch for controlling an amount of current provided to the motor and controlled with a pulse-width modulated (PWM) duty cycle in response to the determination, including the switch being controlled to: increase the PWM duty cycle to a maximum PWM duty cycle when the voltage is less than the reference voltage, the maximum duty cycle being an upper limit for the PWM duty cycle at which the switch is controlled, and decrease the PWM duty cycle to a minimum PWM duty cycle when the voltage is greater than the reference voltage, the minimum PWM duty cycle being a non-zero lower limit for  a comparator to determine whether the voltage is less than a reference voltage, the reference voltage being less than a voltage value associated with motor current indicative of an excess carpet load, and a switch for controlling an amount of current provided to the motor and controlled in response to the determination, including the switch being controlled with a first pulse width- modulated (PWM) duty cycle when the voltage is less than the reference voltage and being controlled with a second PWM duty cycle when the voltage is greater than the reference voltage, the second PWM duty cycle being less than the first duty cycle” fails to render the claimed invention obvious or anticipated. For instance, US5276939 does disclose measuring brush roller motor 19 (5:11-15) however a fuzzy logic with a duty cycle inherently having a pulse width is only incorporated to modulate a blower motor 7. (Fig 11 and 8:54-60) Therefore, ‘6939 fails to disclose “a switch for controlling an amount of current provided to the motor and controlled in response to the determination, including the switch being controlled with a first pulse width- modulated (PWM) duty cycle when the voltage is less than the reference voltage and being controlled with a second PWM duty cycle when the voltage is greater than the reference voltage, the second PWM duty cycle being less than the first duty cycle; wherein the switch is controlled with the second PWM duty cycle until the voltage increases to the voltage value associated with motor current indicative of an excess carpet load or the voltage decreases to below the reference voltage”, “a switch for controlling an amount of current provided to the motor and controlled with a pulse-width modulated (PWM) duty cycle in response to the determination, including the switch being controlled to: increase the PWM duty cycle to a maximum PWM duty cycle when the voltage is less than the reference voltage, the maximum duty cycle being an upper limit for the PWM duty cycle at which the switch is controlled, and decrease the PWM duty cycle to a minimum PWM duty cycle when the voltage is greater than the reference voltage, the minimum PWM duty cycle being a non-zero lower 1-3,5-8, and 17-27 have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723